DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The applicant filed an IDS on 11/24/2021 and 3/28/2022. Each has been annotated and considered.

Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
Regarding claim 14, teaches “passive indicator the map”. It should most likely be “passive indicator in the map” or similar in amendment. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12 (and similarly 14-16), the Applicant claims a “passive visual indicator”. In the following claims, the Applicant also claims a “passive indicator”. The terms passive indicator is indefinite since it is not clear if it refers to the passive visual indicator or another indicator. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6, 10, 12-14 and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Williams et al. (US 20160297072 hereinafter Williams). 

Regarding claim 1 (and similarly 12 and 17), Williams teaches a mobile cleaning robot system (See at least: ) Fig. 2A comprising: 
a mobile cleaning robot operable to clean a floor surface of an environment, the mobile cleaning robot including a camera; and 
processing circuitry in communication with the mobile cleaning robot and the camera, the processing circuitry configured to: 
produce an image output based on an optical field of view of the camera; 
detect a visual fiducial in the image output; 
determine a behavior modification based on the visual fiducial; and 
modify movement of the mobile cleaning robot based on the behavior modification (See at least: [0091] via “The user places the markers 610a, 610b approximately 1 m to 2 m above the floor surface on the wall surface 609 so that the robot 100 can detect the markers 610a, 610b using the camera 109, which is angled upward toward the wall surface 609. In some examples, the markers 610a, 610b can be above the doorway or placed on the inside of the doorway. For example, the user may place the markers 610a, 610b along a horizontal surface above the doorway and facing downward toward the floor surface so that the upward angled camera 109 can detect the markers 610a, 610b. The placement of the markers 610a, 610b adjacent the doorway 611 can establish the location of a virtual barrier and make sure that the robot 100 only cleans the first room 607 and does not enter the second room 608.”; [0092] via “Along the path 604 at the point 604a, now also referring to FIG. 7B, the robot 100 detects the markers 610a, 610b on the wall surface 609 using the camera 109. The markers 610a, 610b include distinctive features or machine-readable information that can be sensed by the camera 109. Thus, some markers 610a, 610b can indicate the location of a virtual barrier while other markers can be used to relay other types of information to the robot 100.”). 

Regarding claim 2, Williams teaches wherein the behavior modification includes establishing a linear barrier that the mobile cleaning robot will not cross (See at least: Fig. 7a and 7b; [0097] via “For example, the controller can compute a line 614 that passes through both the marker 610a and the marker 610b. The line 614 is parallel to the virtual barrier 612 that the controller designates in the occupancy grid 606. While the virtual barrier 612 in the occupancy grid 606 is shown to be in between the markers 610a, 610b, in some implementations, the virtual barrier 612 generated from sensing the markers 610a, 610b may span a greater length than the line 614 that connects the markers 610a, 610b.”).

Regarding claim 3, Williams teaches wherein a direction of the linear barrier is perpendicular to the visual fiducial (See at least: Fig. 7A and 7B. items 610a, 610b, items 612 and 614. Note: Depending on the point of view, the virtual barrier can be considered perpendicular.).

Regarding claim 4, Williams teaches wherein the behavior modification includes establishing a keep-out zone for the mobile cleaning robot (See at least: [0098] via “In such cases, upon finishing the cleaning operation of the first room 607, the robot 100 can, in a subsequent cleaning operation, move to the virtual barrier 612 and begin a subsequent cleaning operation to clean the second room 608.”).

Regarding claim 6, Williams teaches the processing circuitry further configured to: modify a map of the environment based on the visual fiducial and the behavior modification (See at least: [0031] via “The robot may implement other processes for creating a virtual barrier. In some implementations, the robot can record the locations of a virtual barrier on an occupancy grid that serves as a map of the robot's environment, and thereby retain in memory the locations of virtual barriers during its navigation and/or between missions.”).

Regarding claim 10, Williams teaches the processing circuitry further configured to: select a training behavior modification based on the visual fiducial; and modify a map or object of the environment based on the visual fiducial and the behavior modification (See at least: [0031] via “The robot may implement other processes for creating a virtual barrier. In some implementations, the robot can record the locations of a virtual barrier on an occupancy grid that serves as a map of the robot's environment, and thereby retain in memory the locations of virtual barriers during its navigation and/or between missions.”; [0098] via “In such cases, upon finishing the cleaning operation of the first room 607, the robot 100 can, in a subsequent cleaning operation, move to the virtual barrier 612 and begin a subsequent cleaning operation to clean the second room 608.”).

Regarding claim 13, Williams teaches a method further comprising: after forming the map of the environment, incorporating the area corresponding to the modified cleaning behavior into the map (See at least: [0031] via “The robot may implement other processes for creating a virtual barrier. In some implementations, the robot can record the locations of a virtual barrier on an occupancy grid that serves as a map of the robot's environment, and thereby retain in memory the locations of virtual barriers during its navigation and/or between missions.”; [0098] via “In such cases, upon finishing the cleaning operation of the first room 607, the robot 100 can, in a subsequent cleaning operation, move to the virtual barrier 612 and begin a subsequent cleaning operation to clean the second room 608.”). 

Regarding claim 14, teaches a method further comprising: notifying a user that the passive indicator the map has been updated to incorporate the area corresponding to the modified cleaning behavior into the map (See at least: [0030] via “For example, a user can select a location for a virtual barrier to prevent the robot from entering into a particular space. As shown in FIG. 1, the robot is positioned in a bathroom and a virtual barrier is generated (shown in hashed squares) to prevent the robot from entering into the bedroom.”; [0085] via “At operation 586, the user instructs the robot to clean the environment. The user can instruct the robot to clean by pressing the clean button on the robot or by using the mobile device to remotely control the robot. The virtual barrier can be displayed on a map displayed on a user's mobile device.”).

Regarding claim 16, Williams teaches a method further comprising: associating the passive indicator with a nearby object and adjusting cleaning behavior of the mobile cleaning robot when cleaning in a vicinity of the nearby object (See at least: [0091] via “The user places the markers 610a, 610b approximately 1 m to 2 m above the floor surface on the wall surface 609 so that the robot 100 can detect the markers 610a, 610b using the camera 109, which is angled upward toward the wall surface 609. In some examples, the markers 610a, 610b can be above the doorway or placed on the inside of the doorway. For example, the user may place the markers 610a, 610b along a horizontal surface above the doorway and facing downward toward the floor surface so that the upward angled camera 109 can detect the markers 610a, 610b. The placement of the markers 610a, 610b adjacent the doorway 611 can establish the location of a virtual barrier and make sure that the robot 100 only cleans the first room 607 and does not enter the second room 608.”; [0092] via “Along the path 604 at the point 604a, now also referring to FIG. 7B, the robot 100 detects the markers 610a, 610b on the wall surface 609 using the camera 109. The markers 610a, 610b include distinctive features or machine-readable information that can be sensed by the camera 109. Thus, some markers 610a, 610b can indicate the location of a virtual barrier while other markers can be used to relay other types of information to the robot 100.”).

Regarding claim 18, Williams teaches wherein the indicator indicates a behavioral control zone (See at least: [0091] via “The user places the markers 610a, 610b approximately 1 m to 2 m above the floor surface on the wall surface 609 so that the robot 100 can detect the markers 610a, 610b using the camera 109, which is angled upward toward the wall surface 609. In some examples, the markers 610a, 610b can be above the doorway or placed on the inside of the doorway. For example, the user may place the markers 610a, 610b along a horizontal surface above the doorway and facing downward toward the floor surface so that the upward angled camera 109 can detect the markers 610a, 610b. The placement of the markers 610a, 610b adjacent the doorway 611 can establish the location of a virtual barrier and make sure that the robot 100 only cleans the first room 607 and does not enter the second room 608.”; [0092] via “Along the path 604 at the point 604a, now also referring to FIG. 7B, the robot 100 detects the markers 610a, 610b on the wall surface 609 using the camera 109. The markers 610a, 610b include distinctive features or machine-readable information that can be sensed by the camera 109. Thus, some markers 610a, 610b can indicate the location of a virtual barrier while other markers can be used to relay other types of information to the robot 100.”).

Regarding claim 19, Williams teaches wherein the indicator indicates a size of the behavioral control zone (See at least: [0031] via “The robot may implement other processes for creating a virtual barrier. In some implementations, the robot can record the locations of a virtual barrier on an occupancy grid that serves as a map of the robot's environment, and thereby retain in memory the locations of virtual barriers during its navigation and/or between missions. An occupancy grid can be a map of the environment as an array of cells ranging in size from 5 to 50 cm with each cell holding a probability value (e.g., a probability that the cell is occupied) or other information indicative of a status of the cell.”).

Regarding claim 20, Williams teaches wherein the size of the behavioral control zone is mechanically selectable by a user (See at least: [0054] via “In some cases, the cells form a user-established virtual barrier that represents a non-traversable boundary for the robot (e.g., the virtual barrier may be defined by a line of non-traversable cells in the occupancy grid).”).

Regarding claim 21, Williams teaches wherein the indicator indicates a shape of the behavioral control zone (See at least: [0091] via “The user places the markers 610a, 610b approximately 1 m to 2 m above the floor surface on the wall surface 609 so that the robot 100 can detect the markers 610a, 610b using the camera 109, which is angled upward toward the wall surface 609. In some examples, the markers 610a, 610b can be above the doorway or placed on the inside of the doorway. For example, the user may place the markers 610a, 610b along a horizontal surface above the doorway and facing downward toward the floor surface so that the upward angled camera 109 can detect the markers 610a, 610b. The placement of the markers 610a, 610b adjacent the doorway 611 can establish the location of a virtual barrier and make sure that the robot 100 only cleans the first room 607 and does not enter the second room 608.”; [0092] via “Along the path 604 at the point 604a, now also referring to FIG. 7B, the robot 100 detects the markers 610a, 610b on the wall surface 609 using the camera 109. The markers 610a, 610b include distinctive features or machine-readable information that can be sensed by the camera 109. Thus, some markers 610a, 610b can indicate the location of a virtual barrier while other markers can be used to relay other types of information to the robot 100.”).

Regarding claim 22, Williams teaches wherein a shape of the behavioral control zone is mechanically selectable by a user (See at least: [0054] via “In some cases, the cells form a user-established virtual barrier that represents a non-traversable boundary for the robot (e.g., the virtual barrier may be defined by a line of non-traversable cells in the occupancy grid).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Schriesheim et al. (US 20180344116 hereinafter Schriesheim). 

Regarding claim 5, Williams fails to teach wherein the behavior modification includes establishing a zone that requires additional cleaning frequency.
	However, Schriesheim teaches wherein the behavior modification includes establishing a zone that requires additional cleaning frequency (See at least: [0071] via “The mobile device sends information relating to the area requiring additional cleaning (e.g. a location of the area, cleaning parameters to be followed) to the cloud computing system and the cloud computing system sends the information to the robot...In some implementations, the additional cleaning may be added to the cleaning schedule and performed after the robot completes other scheduled cleaning in the cleaning mission. Scheduling the additional cleaning may be performed by the cloud computing system, the controller, or by the user by using the mobile device.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Williams in view of Schriesheim to teach wherein the behavior modification includes establishing a zone that requires additional cleaning frequency so that more time can be spent on this area to effectively clean the zone. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Lee et al. (US 20140371909 hereinafter Lee). 

Regarding claim 7, Williams fails to teach wherein the behavior modification indicates that an object to which the visual fiducial is secured is a moving object, where the moving object is likely to move around the environment.
However, Lee teaches wherein the behavior modification indicates that an object to which the visual fiducial is secured is a moving object, where the moving object is likely to move around the environment (See at least: [0084] via “In addition, as shown in FIG. 3B, the cleaning robot may recognize a marker M attached to the hand h. That is, the cleaning robot may recognize the position of the marker moving over time, may determine a change in the recognized position of the marker and then may move the main body based on the determined change in position.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Williams in view of Lee to teach wherein the behavior modification indicates that an object to which the visual fiducial is secured is a moving object, where the moving object is likely to move around the environment so that the robot can be programmed to recognize the change in position of the marker and move accordingly based on the movement of the marker. 

Regarding claim 8, Williams teaches wherein the behavior modification includes establishing a keep-out zone for moving object regardless of its position within the environment (See at least: [0098] via “In such cases, upon finishing the cleaning operation of the first room 607, the robot 100 can, in a subsequent cleaning operation, move to the virtual barrier 612 and begin a subsequent cleaning operation to clean the second room 608.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Lee and further in view of  Cairl et al. (US 20200241551 hereinafter Cairl). 

Regarding claim 9, Williams fails to teach wherein the visual fiducial is a retroreflective matrix code.
However, Cairl teaches wherein the visual fiducial is a retroreflective matrix code (See at least: [0014] via “In this system, an object of interest is marked with a marker. For example, the marker comprises one or more of a retro-reflective marker and a precision marker.; [0038] via “For example, the marker comprises a QR code”.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Williams in view of Cairl to teach wherein the visual fiducial is a retroreflective matrix code so that the robot can be programmed to identify a marker visually or by reflected information to determine how to complete a task. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Cairl.

Regarding claim 11, Williams fails to teach wherein the visual fiducial is a barcode.
However, Cairl teaches wherein the visual fiducial is a barcode (See at least: [0014] via “For example, the marker comprises one or more of tape, paint, barcodes, and another marker.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Williams in view of Cairl to teach wherein the visual fiducial is a barcode so that the robot can be programmed to identify a marker visually to determine how to complete a task. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Kesler et al. (US 20170098149 hereinafter Kesler). 

Regarding claim 15, Williams fails to teach a method further comprising: notifying a user that the passive indicator can be discarded.
However, Kesler teaches a method further comprising: notifying a user that a passive indicator can be removed (See at least: [0087] via “The user of the system may optionally be alerted to remove any RFID tags in the vicinity of the charging system (step 210).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Williams in view of Kesler to teach a method further comprising: notifying a user that the passive indicator can be discarded so that the passive indicator can be discarded to reduce clutter after the robot completes its task. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666